 

—===UNEJED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

No. 16-cv-6568 (RJS)

 

ROBERT J. PATTERSON, TERRI LO SASSO, AND RALPH A. COLO,

Plaintiffs,

VERSUS

MORGAN STANLEY, MORGAN STANLEY DOMESTIC HOLDINGS, INC., MORGAN
STANLEY & Co., LLC, THE MORGAN STANLEY RETIREMENT PLAN INVESTMENT
COMMITTEE, AND JOHN DOES 1-30,

Defendants.

OPINION AND ORDER
October 7, 2019

RICHARD J. SULLIVAN, Circuit Judge:

Plaintiffs Robert J. Patterson, Terri Lo
Sasso, and Ralph A. Colo bring this putative
class action against Morgan Stanley,
Morgan Stanley Domestic Holdings, Inc.,
Morgan Stanley & Co., LLC, the Morgan
Stanley Retirement Plan Investment
Committee, and a group of unnamed John
Doe defendants (collectively,
“Defendants”), raising various claims under
the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et
seq. Now before the Court are (1)
Defendants’ motion to dismiss Plaintiffs’
Second Amended Complaint, the operative
pleading in this action; and (2) Plaintiffs’
motion to strike extrinsic evidence and
factual assertions in exhibits filed by

Defendants in support of their motion to
dismiss. For the reasons set forth below,
Defendants’ motion is GRANTED, and
Plaintiffs’ motion is DENIED.

I. BACKGROUND
A. Facts

Defendant Morgan Stanley “operates
various investment-related businesses,
including investment banking, brokerage,
and investment management”  services.!

 

1 The following facts are taken from the Second
Amended Complaint (Doc. No. 88 (the “Complaint”
or “Compl.”)), documents incorporated therein by
reference, and documents upon which Plaintiffs
(Compl. 431.) Morgan Stanley offers its
employees the opportunity to invest in the
Morgan Stanley 401(k) Retirement Plan,
which is an “individual account,” defined-
contribution plan. (Doc. No. 94-1 (the
“Plan”).) Under the terms of the Plan,
“lijndividual accounts are maintained for
each Plan participant” and are “credited with
the participant’s contributions, allocations of
[Morgan Stanley’s] contributions, and Plan
earnings.” (Doc. No. 94-2 at 8.) Individual
Plan participants select the investments
made on their behalf from a set menu of
“investment options offered by the Plan.”
(id) The individual Plan participant’s
contributions and investment choices
determine the individual’s retirement
benefits — “[t]he benefit to which a
participant is entitled is the benefit that can
be provided from the participant’s vested
account.” (Ud; see also Compl. 4 6.)
Approximately 60,000 current and former
employees have invested in the Plan.
(Compl. {J 1-2, 6.)

Throughout the class period, Defendants
Morgan Stanley Domestic Holdings, Inc.
(“MSDH”) and Morgan Stanley & Co., LLC
(or its predecessor, Morgan Stanley & Co.,
Inc.) (“MSC”) served as the “sponsor” of the
Plan. (Compl. 33-34.) In that capacity,
MSDH and MSC — and the boards of
directors of those entities — “appointed
members to the investment committee that
was responsible for the management of the
investment funds in the plan.” (Ud.) MSDH
and MSC also “had the authority to remove

 

relied in bringing suit. See ATS Comme’ns, Inc. v.
Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). In
ruling on the instant motion, the Court has also
considered Defendants’ memorandum of law in
support of their motion to dismiss (Doc. No. 93
(“Mem.”)), Plaintiffs’ opposition (Doc. No. 96
(“Opp’n”)), Defendants’ reply memorandum of law
(Doc. No. 99 (“Reply”)), and the declarations and
exhibits attached thereto.

members of the investment committee and
to amend and terminate the Plan.” (/d.)

Defendant Morgan Stanley Retirement
Plan Investment Committee (the
“Investment Committee”) “was established '
to manage the assets of the Plan.” (Ud. ¥ 35.)
In that role, the Investment Committee
“controlled the menu of investments that
were available to Plan participants,”
selecting various investment products from
which participants could choose. (/d. § 69.)
Although Plaintiffs never allege the precise
set of investment options offered to Plan
participants, Plan offerings were fluid. For
example, Plan documents reflect that as of
the end of 2013, participants could select
from “12 mutual funds, 16 commingled or
collective trust funds, one employer stock
fund, and six separately managed accounts”
(Doc. No. 94-2 at 8), but that a year later,
participants were offered “11 mutual funds,
13 commingled or collective trust funds, one
employer stock fund, and eight separately
managed accounts” (Doc. No. 94-3 at 7).

Plaintiffs focus on thirteen investment
options — which represent 40% of the Plan’s
assets and about a third of its investment
options — offered for all or substantially all
of the time period relevant to this suit.
(Compl ¥ 65.) First, Plaintiffs challenge
Defendants’ decision to offer six proprietary
Morgan Stanley mutual funds: (1) the
Morgan Stanley Institutional Small
Company Growth Fund (the “Small Cap
Fund”), (2) the Morgan Stanley Institutional
Mid Cap Growth Fund (the “Mid Cap
Fund”), (3) the Morgan Stanley Institutional
Global Real Estate Fund (the “Global Real
Estate Fund”), (4) the Morgan Stanley
Institutional Emerging Markets Fund (the
“Emerging Markets Fund”), (5) the Morgan
Stanley Institutional Growth Fund (the
“Large Cap Fund”), and (6) the Morgan
Stanley Institutional International Equity
Fund (the “International Equity Fund” and,
together with the other five Morgan Stanley
funds, the “MS Funds”). (Compl. § 221.)
Plaintiffs assert that all six MS Funds
charged fees that were improperly high (see,
e.g., id. | 76) and that three of the funds —
the Small Cap Fund, the Mid Cap Fund, and
the Global Real Estate Fund — performed so
poorly that any reasonable fiduciary would
have removed them from the array of Plan
offerings (see, e.g., id. {| 92, 97).

Second, Plaintiffs argue that Defendants
improperly included seven poorly
performing target-date retirement funds
offered by BlackRock, with target dates of
2025, 2030, 2035, 2040, 2045, 2050, ‘and
2055. (Ud. J] 64-65.) Plaintiffs allege that
these seven target-date options (the
“BlackRock Trusts”) were either poorly
performing or entirely untested when they
were added to the array of Plan investment
options (id Jf 158-159), and that the
BlackRock Trusts charged inordinate fees
and underperformed throughout the class
period (id, 9] 161-162). Plaintiffs allege
that Defendants nevertheless continued to
offer the BlackRock Trusts because they
were being paid by BlackRock to do so. Ud.
q 162.)

Plaintiffs Ralph J. Patterson and Terri Lo
Sasso are former Plan participants.
Patterson participated in the Plan between
“January 2011 [and] April 2014.” (Compl.
427.) During his time as a Plan participant,
Patterson invested in the Global Real Estate
Fund and the International Equity Fund.
(/d.) Plaintiffs do not allege when Plaintiff
Lo Sasso began to invest in the Plan, but
allege that she “was a participant . . .
through October 1, 2014." (Ud 429.)
During her time as a Plan participant, Lo
Sasso invested in the Large Cap Fund, the
International Equity Fund, the Emerging
Markets Fund, and the BlackRock LifePath
Index 2025 Non-Lendable Trust (the “2025
Trust’). Ud.) Plaintiff Colo, on the other

hand, “is a current participant in the Plan.”
Ud. 428.) Plaintiffs allege that, during the
time period relevant to this suit, Colo
invested in the Global Real Estate Fund, the
Mid Cap Fund, the Large Cap Fund, the
International Equity Fund, and the Emerging
Markets Fund. (/d.)

B. Procedural History

Plaintiff Patterson filed this putative
class action on August 19, 2016 (Doc. No.
1) and, on August 22, 2016, the case was
assigned to Judge Abrams. The next day,
however, it was reassigned to my docket.
Patterson amended his complaint on January
10, 2017, naming the defendants that are
currently parties to this action (Doc. No. 62),
and on February 9, 2017, Defendants moved
to dismiss the amended complaint (Doc. No.
63).

On April 7, 2017 — after Defendants’
motion was fully briefed -— Patterson
requested permission to move for leave to
amend his complaint a second time “and to
add additional Plaintiffs’ (Lo Sasso and
Colo). (Doc. No. 73.) The Court granted
Patterson’s request (Doc. No. 86), and
Plaintiffs filed their Second Amended
Complaint, the operative pleading, on
October 5, 2017 (Doc. No. 88). In Counts I,
Il, IV, V, and VI, Plaintiffs charge
Defendants with various violations of the
fiduciary duties imposed by ERISA. In
Count III, Plaintiffs assert that Defendants
violated 29 U.S.C. § 1106 by engaging in
“prohibited transactions” — essentially, by
self-dealing.

Defendants moved to dismiss the Second
Amended Complaint pursuant to Federal
Rules of Civil Procedure 12(b)(1) and
12(b)(6) on November 22, 2017. (Doc. No.
92.) Defendants argue that (1) because they
did not invest in all of the funds identified in
the Complaint, Plaintiffs lack standing to
bring many of the claims they now assert;
(2) Plaintiffs’ breach of fiduciary duty
theories are not properly alleged under Rule
8; (3) several of Plaintiffs’ breach of
fiduciary duty claims are untimely; (4)
Plaintiffs’ prohibited transaction claims are
barred by the ERISA statute of repose; (5)
Plaintiffs’ prohibited transaction claims fail
as a matter of law; and (6) Plaintiffs’ duty to
monitor claim must be dismissed for want of
a properly alleged underlying violation.
Plaintiffs subsequently moved to. strike
certain exhibits offered by Defendants in
their motion. (Doc. No. 95.) Defendants’
motion was fully briefed on February 1,
2018 (Doc. No. 99), though Defendants filed
notices of supplemental authority on both
August 8, 2018 (Doc. No. 102) and February
13, 2019 (Doc. No. 104). Plaintiffs
responded to each on August 9, 2018 (Doc.
No. 103) and February 15, 2019 (Doc. No.
105), respectively. Plaintiffs filed a notice
of supplemental authority on October 3,
2019. (Doc. No. 108.)

II. LEGAL STANDARD

On a motion to dismiss pursuant to
Federal Rule of Civil Procedure 12(b)(1),
the party seeking to invoke the Court’s
jurisdiction bears the burden of proving that
subject matter jurisdiction exists. Robinson
v. Overseas Military Sales Corp., 21 F.3d
502, 507 (2d Cir. 1994). “A case is properly
dismissed for lack of subject matter
jurisdiction under Rule 12(b)(1) when the
district court lacks the statutory or
constitutional power to adjudicate it.”
Makarova vy. United States, 201 F.3d 110,
113 (2d Cir. 2000).

To survive a motion to dismiss pursuant
to Federal Rule of Civil Procedure 12(b)(6),
a complaint must “provide the grounds upon
which [the] claim rests.” ATSI Comme’ns,
Inc., 493 F.3d at 98; see also Fed. R. Civ. P.
8(a)(2) (“A pleading that states a claim for

relief must contain . . . a short and plain
statement of the claim showing that the
pleader is entitled to relief... .”). To meet
this standard, plaintiffs must allege “enough
facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). “A
claim has facial plausibility when the
plaintiff pleads factual content that allows
the court to draw the reasonable inference
that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).

In reviewing a Rule 12(b)(6) motion to
dismiss, a court must accept as true all
factual allegations in the complaint and draw
all reasonable inferences in favor of the
plaintiff. ATSI Commce’ns, 493 F.3d at 98.
However, that tenet “is inapplicable to legal
conclusions.” Jgbal, 556 U.S. at 678. Thus,
a pleading that offers only “labels and
conclusions” or “a formulaic recitation of
the elements of a cause of action will not
do.” Twombly, 550 U.S. at 555. If the
plaintiff “ha[s] not nudged [its] claims
across the line from conceivable to
plausible, [its] complaint must be
dismissed.” Jd. at 570.

IJ. MOTION TO STRIKE

As a preliminary matter, Plaintiffs move
to “strike extrinsic evidence and factual
assertions from Defendants’ papers in
support of their [m]otion to [d]ismiss.”
(Doc. No. 95 at 1.) They argue that
documents not cited or only “[t]angentially
[m]Jentioned” in the Complaint may not be
considered by the Court at this stage. (/d. at
3.) But as Defendants point out (see Doc.
No. 97), the documents Plaintiffs challenge
are all either “referenced in the [C]Jomplaint,
documents [Plaintiffs] relied on in bringing
suit... , or matters of which judicial notice
may be taken,” Winfield v. Citibank, N.A.,
842 F. Supp. 2d 560, 564 (S.D.N.Y. 2012) —
such as SEC filings, see Kramer v. Time
Warner Inc., 937 F.2d 767, 774 (2d Cir.
1991). Accordingly, Plaintiffs’ motion to
strike is denied.

IV. STANDING

Defendants initially challenge Plaintiffs’
standing to bring claims relating to certain
funds. Specifically, Defendants note that
Plaintiffs’ challenges relate to six Morgan
Stanley proprietary funds (the MS Funds)
and seven BlackRock target date trusts (the
BlackRock Trusts) that were included in the
set of investment options available to Plan
participants. (Compl. 65.) But Plaintiffs
collectively invested in just six of the
thirteen challenged funds (the “Selected
Funds”):

e Global Real Estate Fund (Patterson
and Colo);

e International Equity Fund (Patterson,
Colo, and Lo Sasso);

e Mid Cap Fund (Colo);

e Large Cap Fund (Colo and Lo
Sasso);

e Emerging Markets Fund (Colo and
Lo Sasso);

e The BlackRock 2025 Trust (Lo
Sasso).

(Ud. 427-29.) Defendants now argue that
Plaintiffs lack standing to bring claims
related to the seven funds in which they did
not invest (the “Non-Selected Funds”).
(Doc. No. 93 at 4-6.) Defendants are
correct,

Article III of the United States
Constitution requires that a plaintiff have
suffered an “injury in fact” — that is, “an

invasion of a legally protected interest which
is (a) concrete and particularized and (b)
actual or imminent, not conjectural or
hypothetical.” Lujan v. Defs. of Wildlife,
504 U.S. 555, 560 (1992) (internal quotation
marks and citations omitted). “[T]o
demonstrate a constitutionally justiciable
injury under ERISA, plaintiffs must allege
that they suffered specific losses as a result
of the alleged breach of fiduciary duty.” Jn
re UBS ERISA Litig., No. 08-cv-6696 (RJS),
2014 WL 4812387, at *6 (S.D.N.Y. Sept.
29, 2014), aff'd sub nom. Taveras vy. UBS
AG, 612 F. App’x 27 (2d Cir. 2015).
Plaintiffs plainly have standing to bring
claims regarding the Selected Funds, and
Defendants do not challenge their ability to
do so. Rather, Defendants argue that
Plaintiffs lack standing to challenge the
Non-Selected Funds because the poor
performance of those funds did not have any
effect on the value of the assets in Plaintiffs’
accounts.

The structure of the Plan supports
Defendants’ argument. The Plan is a
defined-contribution plan: “[i|ndividual
accounts are maintained for each Plan
participant,” with contributions credited to
those accounts, and “[p]articipants direct the
investment of their contributions into
various investment options offered by the
Plan.” (Doc. No. 94-2 at 8.) The value of a
Plan participant’s individual retirement
account is a function of his or her
contributions and investment decisions; if a
participant does not choose to invest in a
particular offering, any change in the value
of that financial product has no impact on
the participant’s account.

Indeed, Plaintiffs do not argue that the
value of their individual accounts was
impaired by the poor performance of the
Non-Selected Funds. Instead, recognizing

their burden to allege standing, see Spokeo,
Inc. v. Robins, 136 8. Ct. 1540, 1547 (2016),
Plaintiffs advance several theories as to why
they may continue this action as to the Non-
Selected Funds. First, Plaintiffs argue that
because they have styled this action as a
derivative suit under 29 U.S.C. § 1132(a)@)
to recover for injuries to the Plan, they
“need not allege an individualized injury.”
(Opp’n at 4.) In support of this theory,
Plaintiffs rely on the Second Circuit’s 2013
decision in Long Island Head Start Child
Development Services vy. Economic
Opportunity Commission of Nassau County,
which suggests that a plaintiff has properly
alleged injury-in-fact when he or she brings
a suit in a derivative capacity and alleges
that the defendant caused an injury to the
plan as a whole. 710 F.3d 57, 67 n.5 (2d
Cir. 2013); see also Leber v. Citigroup
401(k) Plan Inv. Comm. (Leber II], 323
F.R.D. 145, 155 (S.D.N.Y. 2017). But Long
Island Head Start involved a plan in which
the fiduciary managed the entirety of the
plan’s assets on behalf of the participants.
See UBS, 2014 WL 4812387, at *7. Under
such a plan, “each participant would
necessarily be harmed by any losses
sustained by the plan as a result of a breach
of fiduciary duty.” Jd.

The plan here, by contrast, offered
Plaintiffs a range of investment options,
which they could invest in — or not — as they
saw fit. (Doc. No. 94-2 at 8.) Losses
incurred by funds in which Plaintiffs did not
invest cannot have impaired the value of
Plaintiffs’ individual accounts. See UBS,
2014 WL 4812387, at *7. Therefore,
Plaintiffs have not been injured as to those
funds. See Taveras, 612 F. App’x at 29
(“An ERISA plan participant lacks standing
to sue for ERISA violations that cause injury
to a plan but not individualized injury to the
plan participant.”); see also Marshall v.
Northrop Grumman Corp., No. 16-cv-06794
(AB), 2017 WL 2930839, at *8 (C.D. Cal.
Jan. 30, 2017) (dismissing claims as to a
fund in which plaintiffs did not invest).

The mere fact that Plaintiffs purport to
bring this action in a derivative capacity
does not absolve them of the need to
establish a constitutional injury-in-fact on
the basis of the poor performance of the
Non-Selected Funds. The Court therefore
disagrees with Judge Stein’s conclusion in
Leber III that, when a plan participant sues
in a derivative capacity, “the fact that only
some . . . alleged losses manifested
themselves in the named plaintiffs’
individual accounts does not deprive [them]
of their standing to seek redress on behalf of
the Plan for the broader injuries the Plan
incurred.” 323 F.R.D. at 156; see also
Beach vy. JPMorgan Chase Bank, Nat'l
Ass'n, No. 17-cv-563 (JMF), 2019 WL
2428631, at *4 (S.D.N.Y. June 11, 2019).
To hold otherwise would essentially exempt
derivative suits from Article  IIl’s
requirement that plaintiffs suffer an
individual harm. It bears noting that, in the
quintessential derivative action, a plaintiff-
shareholder may sue on behalf of a
corporation precisely because he or she has
been harmed by the diminution in the
company’s value caused by a defendant’s
breach. See, e.g., SC Note Acquisitions,
LLC y. Wells Fargo Bank, N.A., 934 F.
Supp. 2d 516, 528 (E.D.N.Y. 2013), aff'd,
548 F. App’x 741 (2d Cir. 2014). The same
is true of the plaintiff plan participants in
Long Island Head Start, since the nature of
the plan in that case resulted in each
participant being harmed by the losses to the
plan. But Plaintiffs here never invested in
the Non-Selected Funds and consequently
suffered no losses as a result of the
underperformance of those funds. As Judge
Castel recognized in Forte v. U.S. Pension
Committee, plan participants suing in a
derivative capacity must still satisfy Article
II’s individualized-injury requirement. No.
15-cv-4936 (PKC), 2016 WL 5922653, at *7
(S.D.N.Y. Sept. 30, 2016) (agreeing with the
court in UBS that “in a situation .. . where
the plan participants make their own
investment decisions based on options
selected by the plan fiduciaries, ...a
plaintiff must still show an individualized
harm in order to establish standing”). As to
the Non-Selected Funds, Plaintiffs have not
done so here.

Plaintiffs next argue that they have
standing to raise claims as to the Non-
Selected Funds because they bring this suit
as a putative class action. Generally, a
plaintiff may sue on behalf of a putative
class — including those members of the
putative class who did not suffer the exact
same injury as the plaintiff — where he
“plausibly alleges (1) that he personally has
suffered some actual injury as a result of the
putatively illegal conduct of the defendant,
and (2) that such conduct implicates the
same set of concerns as the conduct alleged
to have caused injury to other members of
the putative class by the same defendants.”
NECA-IBEW Health & Welfare Fund v.
Goldman Sachs & Co., 693 F.3d 145, 162
(2d Cir. 2012) (internal quotation marks,
citations, and brackets omitted); see id. at
159 (recognizing that the concept of class
standing allowed the plaintiff to “assert
claims on behalf of purchasers of
Certificates from other Offerings, or from
different tranches of the same Offering”).
“When this standard is satisfied, the named
plaintiffs litigation incentives are
sufficiently aligned with those of the absent
class members that the named plaintiff may
properly assert claims on their behalf.” Rez.
Bd. of the Policemen’s Annuity & Benefit
Fund of the City of Chi. v. Bank of N.Y.
Mellon, 775 F.3d 154, 161 (2d Cir. 2014),

Here, Plaintiffs arguably satisfy the first
prong of the NECA class standing test in that
they allege they were injured by Defendants’
inclusion of the Selected Funds in the menu
of Plan options and their investments in

those funds. (Compl. {§] 27-29.) Although

the same cannot be said with respect to the
Non-Selected Funds, NECA’s first prong
seemingly requires only that plaintiffs suffer
some injury. See NECA-IBEW Health &
Welfare Fund, 693 F.3d at 162; see also
Moreno v. Deutsche Bank Ams. Holding
Corp. (Moreno II, No. 15-cv-9936 (LGS),
2017 WL 3868803, at *10 (S.D.N.Y. Sept.
5, 2017) (concluding that, where “Plaintiffs
allege that Defendants’ process for
managing the Plan caused them actual
injury,” the first prong is generally satisfied
even if the prospective class “include[es]
those who invested in proprietary or non-
proprietary funds offered by the Plan in
which none of [Plaintiffs] invested”).

Nevertheless, it is with NECA’s second
prong — whether Defendants’ alleged
conduct with regard to the Non-Selected
Funds “implicates the same set of concerns”
as the conduct alleged in connection with
the Selected Funds — that Plaintiffs’ claim
falters. “The ‘same set of concerns’ are
implicated and the named plaintiff[s] ha[ve]
class standing where the claims of absent
class members and the named plaintiff[s]
require similar inquiries and _ proof.”
Moreno II, 2017 WL 3868803, at *10
(quoting NECA-IBEW Health & Welfare
Fund, 693 F.3d at 162). Viewed at a high
level, Plaintiffs’ challenges to the Selected
Funds and Non-Selected Funds raise similar
questions — for example, whether the fees
paid to Morgan Stanley were inappropriately
high, whether the funds were improperly
retained, and whether Defendants’ desire to
develop a _ business relationship with
BlackRock motivated Defendants to keep
the BlackRock Trusts in the Plan. But the
evidence that Plaintiffs will have to put
forward to establish liability will vary from
fund to fund, and Plaintiffs’ ability to
establish liability as to decisions made in
connection with one fund will do little to
advance their case for liability as to other
funds. See Ret. Bd. of the Policemen’s
Annuity & Benefit Fund of the City of Chi.,
775 F.3d at 161-62; see also DiMuro v.
Clinique Labs., LLC, 572 F. App’x 27, 29
(2d Cir. 2014) (rejecting class standing
where “[e]ntirely unique evidence” would
be required to prove the various claims); cf
Leber II], 323 F.R.D. at 157 (finding class
standing where “plaintiffs do have a clear
path forward to demonstrating defendants’
misconduct without undertaking .. . [a]
fund-by-fund analysis”). For example,
Plaintiffs will need to prove an entirely
separate set of facts to establish that the fees
charged for the Small Cap Fund were
inappropriately high than they will to prove
that the fees for the Mid Cap Fund were
improper. Similarly, as Plaintiffs’
allegations reveal, the facts underlying
Plaintiffs’ assertion that Defendants
improperly continued to offer the Small Cap
Fund despite its poor performance are
almost entirely distinct from the facts
Plaintiffs will need in order to prove that
Defendants improperly continued to offer
the Mid Cap Fund. In short, Plaintiffs’
claims will undoubtedly require a fund-by-
fund analysis for all thirteen funds identified
in Plaintiffs’ Complaint. Thus, the mere fact
that Plaintiffs have brought this suit as a
putative class action is insufficient to
provide them with Article III standing to
bring claims regarding the Non-Selected
Funds.

Finally, in a last-ditch effort to assert
Article III standing as to the Non-Selected
Funds, Plaintiffs contend that they were in
fact individually harmed because the
inclusion of the Non-Selected Funds
“undermined the plan as a whole” by
robbing Plaintiffs of their “right to choose
from superior investment options.” (Opp’n.
at 4 (quoting Compl. 7 65).) Plaintiffs cite
no source in the statute for such a “right,” or
any other basis for concluding that the
deprivation of the “right to choose from
superior investment options” is enough to

establish standing under ERISA. Although
not offered by Plaintiffs as supplemental
authority, the Court is aware of only one
case to recognize anything even approaching
this “right.” See Sacerdote v. N.Y. Univ.
(Sacerdote II), No. 16-cv-6284 (KBF), 2018
WL 840364, at *7 (S.D.N.Y. Feb. 13, 2018).
In that case, Judge Forrest concluded that
“the alleged foregone opportunities from
funds that were not included and the alleged
reduction in choice that resulted is an
alleged injury in fact.” Jd. But that case is
neither controlling nor persuasive authority
since its sole source of support comes from
Ross v. Bank of America, N.A., 524 F.3d
217, 223 (2d Cir. 2008), which is not even
an ERISA case. Rather, Ross held that the
harm resulting from reduced choices was an
adequate injury for an antitrust claim — a
context in which the “right” to make a
choice in any given market is clearly a
principal purpose of the statute. The same is
not true of ERISA, which is aimed at
providing employees with secure pensions,
not necessarily broad investment choices.
See Gobeille v. Liberty Mut. Ins. Co., 1368.
Ct. 936, 943 (2016) (“ERISA does not
guarantee substantive benefits .. . [but]
instead[] seeks to make the benefits
promised by an employer more secure by
mandating certain oversight systems and
other standard procedures.”). Thus, to the
extent that Plaintiffs’ alleged injury is
premised on the deprivation of their right to
choose from superior investment options,
the Court finds this theory insufficient to
form a basis for standing.

eR FR

For all these reasons, the Court finds that
Plaintiffs lack standing to bring this suit as
to the Non-Selected Funds, and that their
claims regarding those funds must therefore
be dismissed.
V. PLAINTIFFS’ REMAINING CLAIMS
A. Breach of Fiduciary Duty

With respect to the Selected Funds,
Plaintiffs claim that Defendants violated the
duty of loyalty, the duty of prudence, and
the duty to monitor imposed by ERISA.”

The duty of loyalty is based in 29 U.S.C
§ 1104(a)(1), which provides that a fiduciary
must act “solely in the interest of the
participants and beneficiaries” of the plan,
and 29 U.S.C § 1104(a)(1)(A), which
provides that a fiduciary shall act “for the
exclusive purpose of . . . providing benefits
to participants and their beneficiaries [and]
defraying reasonable expenses of
administering the plan.” “The Second
Circuit has described the duty as one
requiring a fiduciary to act... with an ‘eye
single to the interests of the participants and
beneficiaries.” In re Sunkdison, Inc.
ERISA Litig., 331 F. Supp. 3d 101, 114
(S.D.N.Y. 2018) (quoting State St. Bank &
Trust Co. v. Salovaara, 326 F.3d 130, 136
(2d Cir. 2003)), aff'd sub nom. O’Day v.
Chatila, 774 F. App’x 708 (2d Cir. 2019).
The duty of prudence is grounded in 29
ULS.C. § 1104(a)(1)(B), and requires a
fiduciary to act “with the care, skill,
prudence, and diligence under the
circumstances then prevailing that a prudent
[person] acting in a like capacity and
familiar with such matters would use in the
conduct of an enterprise with a like
character and like aims.” 29 U.S.C,
§ 1104(a)(1)(B). Plaintiffs assert that
Defendants breached these duties by (1)
including in the menu of Plan options the

 

2 Throughout their Complaint, Plaintiffs treat all
Defendants as fiduciaries within the meaning of
ERISA. (See, e.g., Compl. { 1.) Defendants do not
dispute this characterization, and thus the Court
assumes for purposes of this motion that all
Defendants are in fact ERISA fiduciaries.

MS Funds, which paid fees to Morgan
Stanley and charged Plan participants higher
fees than it charged other investors (Count
II, Compl. {ff 219-229); (2) continuing to
offer the Mid Cap Fund and Global Real
Estate Fund despite their poor performance
(Count IV, Compl. {J 236-243); and (3)
“selecting and then failing to timely
remove” the poorly performing BlackRock
Trusts “as Plan investment options” (Count
V, Compl. Jf 244-251).

The duty to monitor, although not
explicitly imposed by statute, flows from the
other duties set out in Section 1104(a) and
“require[s] those fiduciaries with the power
to appoint and remove plan fiduciaries to
monitor the performance of those
appointees.” In re Morgan Stanley ERISA
Litig., 696 F. Supp. 2d 345, 366 (S.D.N.Y.
2009). In Count VI, Plaintiffs assert that
Defendants breached this duty by entirely
failing to oversee the operation of the Plan.
(Count VI, Compl. {fj 252-260.)

“To state a claim for breach of fiduciary
duty under ERISA, Plaintiffs must
adequately allege that (1) Defendants were
fiduciaries of the plan who, (2) while acting
within their capacities as plan fiduciaries,
(3) engaged in conduct constituting a breach
of an ERISA fiduciary duty.” Gearren v.
McGraw-Hill Cos., Inc., 690 F. Supp. 2d
254, 261 (S.D.N.Y. 2010). For purposes of
this motion, Defendants concede that the
Complaint appropriately pleads the first and
second elements as to Counts II, IV, V, and
VI. Instead, Defendants argue that Plaintiffs
have not properly alleged violations of the
fiduciary duties imposed by ERISA. The
Court will address each of Plaintiffs’ counts
in turn?

 

3 In Count I, Plaintiffs raise a generalized claim that
unspecified breaches of Defendants’ fiduciary duties
caused the Plan — as a whole — to underperform.
Neither party addresses this count in their briefs,
1. Count II — Fees Associated
with the MS Funds

Plaintiffs first allege that Defendants
breached their duty of loyalty by offering
the MS Funds to Plan participants and
charging higher advisory and administrative
fees to the Plan than it charged to “separate
account clients” with similar assets and
investment strategies “for performing
substantially the same services.” (Compl.
4 225; see also id. | 76.) It bears noting that
Plaintiffs do not assert that Defendants
breached their duty of loyalty by simply
including the proprietary MS Funds in the
set of investment options available to Plan
participants.* (See Opp’n at 7-8.) Nor do
Plaintiffs argue that Plan participants who
allocated portions of their retirement

investments to the MS Funds were charged.

higher fees than other — ie., outside —
investors in the MS _ Funds. Rather,
Plaintiffs allege that outside investors (such
as the New York State Employee Retirement
System) that hired Morgan Stanley to
manage their “separate accounts” (the
outside investors’ portfolios) often made
“the same investments” and pursued

 

which focus entirely on the sufficiency of the factual
allegations that underlie Counts Il, IV, V, and VI.
The Court finds that it is duplicative of Counts II, IV,
and V, and therefore rises and falls with those claims.

“In the Complaint, Plaintiffs assert that Defendants’
conduct in connection with the fees charged by the
MS Funds violated both the duties of loyalty and
prudence. (Compl. ff 219-229.) However, in their
opposition to Defendants’ motion to dismiss,
Plaintiffs address only the duty of loyalty and make
only a passing reference to “high fees” when
discussing the duty of prudence. (Opp’n at 12; see
id. at 7-10.) Accordingly, the Court finds that
Plaintiffs have abandoned any separate duty of
prudence claim as to the fees charged in connection
with the MS Funds. In any event, as stated infra at
15-16, Plaintiffs have failed to plead facts sufficient
to demonstrate that Defendants breached the duty of
prudence.

10

“similar investment strategies” as Morgan
Stanley’s mutual funds, but were charged
lower fees. (Compl. 412.) Therefore,
Plaintiffs’ theory boils down to an allegation
that Defendants either did not (1) offer Plan
participants the opportunity to invest in
“separate accounts” that replicated the
strategies of the MS Funds, but with reduced
fees (see Opp’n at 9 (“Morgan Stanley
should have selected _ better-priced
investments that were sitting under its own
nose — its own variety of financial
solutions.”)), or (2) unilaterally discount the
fees associated with the MS Funds to equal
those charged to its separate account clients
(Compl. § 88 (“The total fees that Morgan
Stanley charges participants should at least
be no worse than what it charges its separate
account clients with similar amounts of
assets under management and _ identical
investment strategies.”)). | Under either
framing, Plaintiffs’ theory must be
dismissed.

To the extent Plaintiffs argue that
Defendants should have provided Plan
participants the opportunity to participate in
separate accounts replicating the strategies
of the various MS Funds, Plaintiffs fail to
allege precisely how that scenario would not
itself be barred by ERISA. ERISA
fiduciaries are forbidden from “deal[ing]
with the assets of the plan in [their] own
interest or for [their] own account.” 29
U.S.C. §1106(b). In fact, in Count III,
Plaintiffs allege that Defendants engaged in
a similar prohibited transaction when
“Morgan Stanley dealt with the assets of the
Plan in their own interest and for their own
account when they caused the Plan to pay
unreasonable investment management and
administrative fees to Morgan Stanley.”
(Compl. § 233.) To be sure, many
exemptions to this rule exist. For instance,
ERISA fiduciaries may offer a “common or
collective trust or pooled investment fund
maintained by a party in interest who is a
bank or trust company supervised” by a
government agency, or “a pooled investment
fund of an insurance company.” 29 U.S.C,
§ 1108(b)(8). Federal regulations also set
forth exemptions from Section 1106(b),
including, as relevant here, Prohibited
Transaction Exemption 77-3 (“PTE 77-3”),
which exempts certain transactions
involving mutual funds from the restrictions
of Section 1106(b). See Prohibited
Transaction Exemption 77-3, 42 Fed. Reg.
18,734, 18,735 (Apr. 8, 1977); see also
supra Section V Part B. But the Court is not
aware of an exemption which permits
fiduciaries to invest plan assets in single-
client “separate accounts” in which the
fiduciary has an interest or receives fees,
And even if some exemption did apply,
certainly nothing in ERISA requires a Plan
to offer separate accounts in lieu of
reasonably-priced mutual funds. See Taylor
v. United Techs. Corp., No. 3:06-cv-1494
(WWE), 2009 WL 535779, at *10 (D. Conn.
Mar. 3, 2009), aff'd, 354 F. App’x 525 (2d
Cir. 2009) (“ERISA does not require a
fiduciary to take any particular course so
long as the fiduciary’s decision meets the
prudent person standard.” (internal quotation
marks and citations omitted)). For these
reasons, the Court is not persuaded that
Plaintiffs have stated a claim for breach of
the duty of loyalty based on the fees
associated with the MS Funds.

To the extent Plaintiffs allege that
Defendants breached their duty of loyalty by
either charging Plan participants the same
fees as other participants in the MS Funds,
or by not unilaterally reducing the fees to
equal those charged to separate account
clients, Plaintiffs’ theory is likewise
untenable. Nothing in ERISA requires
Morgan Stanley to unilaterally offer Plan
participants a discounted fee as to the MS
Funds, or to reduce the market-based fees of
the MS Funds to equal those charged to
separate account clients simply because

11

those funds are included in an ERISA plan.
Of course, nothing in ERISA prevents
Defendants from offering a discount for Plan
participants. But “[w]hen unrelated plans
can invest in a pooled account... at a fee
that the unrelated plans’ fiduciaries .. . have
determined is reasonable, there is a
reasonable basis for allowing the [plan
sponsor’s] own plan to make an identical
investment in the same account at the same
fee.” Dupree v. Prudential Ins. Co. of Am.,
No. 99-cv-8337 (JJ), 2007 WL 2263892, at
*4] (S.D. Fla. Aug. 10, 2007); see also
Hecker v. Deere & Co., 556 F.3d 575, 586
(7th Cir. 2009) (approving the inclusion of
fund options where “th[e] funds were also
offered to investors in the general public,
and so the expense ratios necessarily were
set against the backdrop of market
competition”). Defendants therefore did not
violate their duty of loyalty by offering Plan
participants the opportunity to invest in the
MS Funds subject to the same fees
applicable to non-Plan investors. Count II
must therefore be dismissed.

2. Count IV — Continuing to Offer the Mid
Cap Fund and Global Real Estate Fund

Plaintiffs next assert that Defendants
breached their duties of prudence and
loyalty by offering, and not removing from
the menu of Plan investment options, the
Mid Cap Fund and the Global Real Estate
Fund. (Compl. §{[ 236-243.) The Court
will address each of Plaintiffs’ assertions in
turn.

 

> Plaintiffs make similar allegations about the Small
Cap Fund. However, as noted above, Plaintiffs did
not invest in the Small Cap Fund, and therefore lack
standing to challenge its offering and continued
inclusion in the Plan.
a. Duty of Prudence

As noted above, the duty of prudence
requires an ERISA fiduciary to exercise “the
care, skill, prudence, and diligence under the
circumstances . . . that a prudent [person]
acting in a like capacity ... would use.” 29
U.S.C, § 1104(a)(1)(B). To that end, “[t]he
duty of prudence standard focuses ‘on a
fiduciary’s conduct in arriving at an
investment decision, not on its results.’”
Leber Il, 323 F.R.D. at 157 (emphasis
added) (quoting Pension Benefit Guar.
Corp. ex rel. St. Vincent Catholic Med. Ctrs.
Ret. Plan v. Morgan Stanley Inv. Mgmt.
(“PBGC”), 712 F.3d 705, 716 (2d Cir.
2013)). That said, “a claim for breach of
fiduciary duty under ERISA may survive a
motion to dismiss — even absent any well-
pleaded factual allegations relating directly
to the methods employed by the ERISA
fiduciary — if the complaint allege[s] facts
that, if proved, would show that an adequate
investigation would have revealed to a
reasonable fiduciary that the investment at
issue was improvident.” PBGC, 712 F.3d at
718 (internal quotation marks omitted). In
so alleging, “plaintiffs ‘cannot rely, after the
fact, on the magnitude of the decrease in the
[relevant investment’s] price,’” and it is not
“necessarily sufficient to show that better
investment opportunities were available at
the time of the relevant decisions.” Jd.
(alterations in original) (quoting Jn re
Citigroup ERISA Litig., 662 F.3d 128, 140
(2d Cir. 2011)). Instead, to survive a motion
to dismiss pursuant to Rule 12(b)(6),
Plaintiffs must allege facts sufficient to raise
the plausible inference that Defendants
breached their duty of prudence in view of
the facts available at the time they made the
challenged decisions. /d. at 716. Plaintiffs
do not meet this threshold.

Plaintiffs assert that Defendants’
inclusion of the Mid Cap Fund among the
Plan offerings was imprudent because (1)

12

the Mid Cap Fund underperformed relative
to its benchmark, the Russell Midcap
Growth Index, on a one-, five-, and ten-year
basis as measured in January 2016 (Compl.
4 125); (2) the Mid Cap Fund’s cumulative
performance over the class period was worse
than both its benchmark (the Russell Midcap
Growth Index) and two alleged comparators,
the T. Rowe Price Institutional Mid Cap
Equity Growth Fund and the Vanguard Mid-
Cap Growth Fund (id. § 130); (3) the Mid
Cap Fund underperformed vis-a-vis its
benchmark and two alleged comparator
funds in 2011, 2012, and 2014 (id. ¥ 129);
(4) the Mid Cap Fund had lower ratings
from Morningstar — a ratings agency upon
which both parties rely — than other
comparable investment options (id. § 123);
and (5) the Mid Cap Fund sustained “mass
redemptions” in 2012 and 2014 (id. FJ 127—
128).

Plaintiffs’ assertions that the Mid Cap
Fund performed worse than the Russell
Midcap Growth Index -— the relevant
benchmark for “the mid-cap growth segment
of the U.S. equity universe” (id. § 120) — on
a one-, five-, and ten-year basis as measured
in a prospectus dated January 28, 2016 do
not plausibly establish that Defendants acted
imprudently at any particular point during
the class period. “To state a claim for a
breach of the fiduciary duty of prudence, the
plaintiff must allege non-conclusory factual
content raising a plausible inference of
misconduct and may not rely on the vantage
point of hindsight.” Leber v. Citigroup
401(K) Plan Inv. Comm. (Leber ID), 129 F.
Supp. 3d 4, 14 (S.D.N.Y. 2015) (internal
quotation marks, citations, and brackets
omitted).

Here, Plaintiffs point to average annual
returns articulated in a 2016 prospectus to
allege that the Mid Cap Fund’s performance
was so deficient that it was imprudent for
Defendants to retain it. (Compl. § 125.) But
this allegation relies on a prospectus and
data unavailable to the fiduciaries
throughout much of the class period. The
same is true of Plaintiffs’ comparison of the
“cumulative performance” of the Mid Cap
Fund to its benchmark and the two alleged
comparator funds, which relies on numbers
not alleged to have been available to
Defendants as early as August 2010, when
the class period began. (Ud. | 198.) In fact,
just after the 2016 prospectus was made
public, Defendants removed the Mid Cap
Fund from the Plan’s menu of investment
options. Ud. { 130.) Plaintiffs cannot rely
on data accumulated in 2016 — when the
Mid Cap Fund was removed — to
demonstrate imprudence with regard to
breaches alleged to have occurred earlier.

Even assuming these allegations are not
improperly based on hindsight, “Plaintiffs’
allegations of the Fund[’s] alleged
underperformance in average annual returns
as compared to certain benchmark indices or
alleged insufficient performance history .. .
do not raise a plausible inference that a
prudent fiduciary would have found [the]
Fund[] to be ‘so plainly risky’ as to render
the investments in them imprudent.” Leber
IT, 129 F. Supp. 3d at 14 (quoting PBGC,
712 F.3d at 719). Although courts in this
district have recognized that allegations of
consistent, ten-year underperformance may
support a duty of prudence claim, see
Sacerdote v. New York Univ. (Sacerdote 1),
No. 16-cv-6284 (KBF), 2017 WL 3701482,
at *10 (S.D.N.Y. Aug. 25, 2017), the
underperformance must be substantial, see
Jacobs v. Verizon Comme’ns, Inc., No. 16-
cv-1082 (PGG), 2017 WL 8809714, at *9
(S.D.N.Y. Sept. 28, 2017) (denying motion
to dismiss prudence claim because the “fund
had an average annual return of 1.74%
compared to its benchmark, which returned
10.37% over that same ten-year period”),
Here, Plaintiffs allege that the Mid Cap
Fund had an average annual return of 7.42%

13

compared to its benchmark, the Russell
Midcap Growth Index, which returned
8.16% over the same ten-year period.
(Compl. 7 125.) This difference of less than
one percentage point is certainly
insubstantial compared to the nine-point
differential in Jacobs. Even assuming the
truth of these allegations, such a small
disparity in performance relative to its
benchmark does not support the inference
that Defendants were imprudent to retain the
Mid Cap Fund in the set of Plan offerings.

Plaintiffs’ yearly comparisons of the
Mid Cap Fund to its benchmark and to the
two alleged comparators fare no better.
Although the Mid Cap Fund lagged behind
its alleged comparators in 2011, 2012, and
2014, it outperformed all of Plaintiffs’
suggested alternative investments in 2013.
(Compl. 4129.) Though Plaintiffs might
now wish that Defendants had removed the
Mid Cap Fund from the array of Plan
options in 2011 or 2012, the mere fact that
the Mid Cap Fund did not do as well as
other options does not give rise to the
inference that Defendants’ decision to retain
that investment offering was imprudent. See
PBGC, 712 F.3d at 718; see also White v.
Chevron Corp. (White I, No. 16-cv-0793
(PJH), 2016 WL 4502808, at *17 (N.D. Cal.
Aug. 29, 2016) (Indeed, a fiduciary may —
and often does — retain investments through
a period of underperformance as part of a
long-range investment strategy.”); White v.
Chevron Corp. (White ID, 752 F. App’x
453, 455 (9th Cir. 2018) (affirming
dismissal of amended complaint because
“allegations ... that [the defendant] could
have chosen different vehicles for
investment that performed better during the
relevant period, or sought lower fees for
administration of the fund” were insufficient
to state a claim); Dorman v. Charles Schwab
Corp., No. 17-cv-00285 (CW), 2019 WL
580785, at *6 (N.D. Cal. Feb. 8, 2019)
(observing that “three to five years .. . [is]
considered [a] relatively short period[] of
underperformance” that does not imply
imprudence). Put simply, the duty of
prudence does not compel ERISA
fiduciaries to reflexively jettison investment
options in favor of the prior year’s top
performers. If that were the case, Plan
sponsors would be duty-bound to merely
follow the industry rankings for the past
year’s results, even though past performance
is no guarantee of future success. Clearly,
no court has ever suggested the existence of
such a duty.

To the contrary, whether an ERISA
fiduciary acted prudently is measured in
light of all] the circumstances at the time the
challenged decision was made. See PBGC,
712 F.3d at 716-17. Here, the 2013 Fee
Disclosure for the Plan — upon which
Plaintiffs rely in their Complaint (Compl. 4
23) and which the Court may therefore
consider, Chambers v. Time Warner, Inc.,
282 F.3d 147, 153 (2d Cir. 2002) — shows
that in 2013 the Mid Cap Fund was still
outperforming its benchmark on a five- and
ten-year trailing basis. (Doc. No. 94-12 at
8.) The Plan’s fiduciaries clearly adjusted to
changing information, as they removed the
Mid Cap Fund from the menu of Plan
offerings in early 2016. (Compl. 130.)
Viewed with all the information available at
the time at which they decided to retain the
investment, the underperformance upon
which Plaintiffs now rely is not sufficient to
support their duty of prudence claim. See
White I, 2016 WL 4502808, at *17.

Similarly, that the Mid Cap Fund fell
below other investment products in the
Morningstar rankings (Compl. § 123) does
not lead to the conclusion that the Mid Cap
Fund was an imprudent investment. See
Meiners v. Wells Fargo & Co., 898 F.3d
820, 823 (8th Cir. 2018) (“No authority
requires a fiduciary to pick the best
performing fund.”). And even viewed in

14

light of Plaintiffs’ other allegations,
Plaintiffs’ conclusory assertion that the Mid
Cap Fund faced “mass redemptions” in 2012
and 2014 (Compl. ff 127, 128) — without

more context as to the nature or
circumstances surrounding those
redemptions — is insufficient to push

Plaintiffs’ duty of prudence claim across the
line of plausibility.

Plaintiffs’ duty of prudence claim based
on Defendants’ supposedly improper
retention of the Global Real Estate Fund in
the menu of Plan offerings is also deficient.
Plaintiffs allege that the Global Real Estate
Fund (1) underperformed relative to its
benchmark — the FTSE EPRA/NAREIT
Developed Real Estate Index — on a one-
and five-year basis in the period, as
measured in 2016 (Compl. § 140), and (2)
performed worse than a supposed
comparator fund, the Prudential Global Real
Estate Fund, throughout the class period (id.
4] 143-144). As with Plaintiffs’ allegations
regarding the Mid Cap Fund, these
allegations are impermissibly hindsight-
based. Data compiled in 2016 would not
have been known to the fiduciaries earlier in
the class period, and beyond that, the
difference in performance — the Global Real
Estate Fund’s average annual return over
five years was 6.59% compared to the
benchmark’s 7.73% — is relatively small and
certainly not enough to support a claim for
breach of the duty of prudence.

Plaintiffs further contend that the Global
Real Estate Fund (1) performed worse than
the benchmark in 2011, 2013, 2014, and
2015 (id. § 141), and (2) lagged behind the
Prudential Global Real Estate Fund in 2011,
2013, 2014, and 2015 (id 4145). But
Plaintiffs’ conclusory assertion that the
Global Real Estate Fund did not perform as
well as a supposedly comparable investment
opportunity lacks any detail as to the extent
of the investment’s shortcomings or why the
Global Real Estate Fund is a comparable
investment. And even assuming the funds
are comparable, Plaintiffs have provided no
details or facts — such as specific yearly
numbers — reflecting the comparable
performance. Plaintiffs therefore have
provided no basis upon which the Court can
assess the prudence of the Plan fiduciaries’
decision to retain the Global Real Estate
Fund. Such conclusory assertions are
insufficient to state a claim.

Finally, Plaintiffs argue that the Mid Cap
Fund and the Global Real Estate Fund
charged fees that were higher than those
charged by the T. Rowe Price Mid Cap
Growth Fund and the Vanguard Mid-Cap
Growth Fund. (Jd. 4131.) But the facts
alleged in the Complaint do not give rise to
a plausible inference that the Mid Cap
Fund’s fees were so excessive as to reflect a
breach of fiduciary duty. For starters, the T.
Rowe Price Mid Cap Fund charged exactly
the same rate — 0.61% — as the Mid Cap
Fund, which contradicts the claim that the
cost of the Mid Cap Fund was too high. As
for the Vanguard Mid-Cap Fund, which did
indeed charge lower fees (0.08% compared
to 0.61%), Plaintiffs assert in a conclusory
manner that the Vanguard Mid-Cap Growth
Fund was “comparable” to the Mid Cap
Fund (see, eg., id. 96), without ever
explaining how or why the funds were
comparable. Significantly, Plaintiffs
acknowledge that both the Mid Cap Fund
and the Global Real Estate Fund are
“actively-managed” (Compl. ¥ 93), and the
2013 Fee Disclosure warned participants
that “[a|ctively[-]managed Funds typically
have higher expenses [than passively-
managed funds] because the Fund manager
is trying to outperform a benchmark and is
therefore more actively involved in the
Fund’s management.” (Doc. No. 94-12 at
3.) But Defendants point out — and
Plaintiffs apparently concede (Opp’n at 14
n.20) — that the Vanguard Mid-Cap Fund is

15

passively-managed (Mem. at 11), and the
2013 Fee Disclosure notified plan
participants that these funds “usually have
lower fees than actively managed [f]unds

and track the performance and
characteristics of specified market indices,
foregoing the opportunity for

outperformance but reducing the risk of
underperformance relative to the applicable
index” (Doc. No. 94-12 at 12). Therefore,
Plaintiffs’ conclusory assertion that the
funds were similar is belied by the facts
actually set forth in and incorporated into
the Complaint, which suggest that the
Vanguard Mid-Cap Fund’s fees cannot be
meaningfully compared to Morgan Stanley’s
Mid Cap Fund’s fees. In any event, the
conclusory assertion that the Vanguard Mid-
Cap Fund is a lower-cost comparator is not
enough to state a claim of imprudence. See
Bekker v. Neuberger Berman Grp. LLC, No.
16-cv-6123 (LTS) (BCM), 2018 WL
4636841, at *7 (S.D.N.Y. Sept. 27, 2018)
(dismissing ERISA breach of fiduciary duty
complaint in part because the complaint
“Tdid] not allege that the [actively-managed
fund and index fund] employed similar
operations or investment  strategies”’);
Meiners, 898 F.3d at 823-24 (“[T]he
existence of a cheaper fund does not mean
that a particular fund is too expensive in the
market generally or that it is otherwise an
imprudent choice... . An ERISA plaintiff
must offer more than ‘labels and
conclusions’ about the fees before a
complaint states a claim.’”); see also
Dorman, 2019 WL 580785, at *5
(concluding that the fact that fees charged
by the relevant fund were three times higher
than fees charged by a comparable fund was
insufficient on its own to state a claim for
imprudence).

If anything, Plaintiffs’ claims regarding
the Global Real Estate Fund’s fees are even
more sparse than their (deficient) assertions
about the Mid Cap Fund. Specifically,
Plaintiffs assert that the fund charged a
0.93% fee in 2014 (id 76), but do not
explain how that fee fit into the marketplace
or whether any comparable fund charged a
lower rate. Without more detail, Plaintiffs
have failed to allege that the Global Real
Estate Fund was inappropriately priced or
that Defendants acted imprudently by
retaining it.

For these reasons, Plaintiffs’ allegations
that Defendants breached their duty of
prudence by continuing to offer the Mid Cap
Fund and Global Real Estate Fund are
insufficient to state a claim.® Plaintiffs’ duty
of prudence claim as to those funds must
therefore be dismissed.

b. Duty of Loyalty

Plaintiffs also argue that Defendants
“disloyally retained” the “poorly-performing
proprietary funds .. . to collect fees from
Plan participants.” (Opp’n at 10; see also
Compl. J 120-149.) “To state a claim for
breach of loyalty, a plaintiff must allege
facts that permit a plausible inference that
the defendant engaged in transactions
involving self-dealing or [that] otherwise

 

® The two cases provided by Plaintiffs in their
October 3, 2019 notice of supplemental authority
(Doc. No. 108) do not change this conclusion. In
Karg v. Transamerica Corp, No. 18-cv-134 (CM),
2019 WL 3938471, at *7 (N.D. Iowa Aug. 20, 2019),
the district court concluded with little analysis that
allegations of underperformance relative to both
comparable funds and the relevant benchmark were
sufficient to state a claim for imprudence. The
district court in Pizarro v. The Home Depot, No. 18-
cv-1566, Doc. No. 74, at 8-9 (N.D. Ga. Sept. 20,
2019), did the same, despite acknowledging that the
plaintiffs failed to plead actual performance data or
meaningful benchmarks. To the extent these cases
stand for the proposition that conclusory allegations
of underperformance are enough to state a claim for
breach of fiduciary duties under ERISA, the Court
disagrees.

16

involve or create a conflict between the
trustee’s fiduciary duties and _ personal
interests.” Vellali v. Yale Univ., 308 F.
Supp. 3d 673, 688 (D. Conn. 2018) (internal
quotation marks and brackets omitted).
However, a plan fiduciary does not breach
its duty of loyalty simply by offering the
plan sponsor’s financial products; rather “a
plaintiff must allege plausible facts
supporting an inference that the defendant
acted for the purpose of providing benefits
to itself or someone else.” Sacerdote I, 2017
WL 3701482, at *5; see also id. at *6 (“[A]n
act which has the effect of furthering the
interests of a third party is fundamentally
different from an act taken with that as a
goal.”).

A duty of loyalty claim may lie where a
plaintiff alleges that “the defendants who
were Plan fiduciaries” offered “proprietary
index funds... [that] charged fees that were
excessive compared with similar investment
products” and where the defendants stood to
gain from those fees. Moreno y. Deutsche
Bank Americas Holding Corp. (Moreno 1),
No. 15-cv-9936 (LGS), 2016 WL 5957307,
at *6 (S.D.N.Y. Oct. 13, 2016)
(“Specifically, the Complaint alleges that
one proprietary index fund charged fees that
were more than eleven times higher than a
comparable Vanguard index fund, and this
fee differential increased each year as did
the Plan’s investment in the proprietary
fund.”); see also Braden vy. Wal-Mart Stores,
Inc., 588 F.3d 585, 596 (8th Cir. 2009)
(“The complaint alleges, moreover, that
these options were chosen to benefit the
trustee at the expense of the participants.”).
However, as described in connection with
the duty of prudence claims, Plaintiffs have
not properly alleged that the fees charged by
the Mid Cap Fund or the Global Real Estate
Fund were excessive. See Meiners, 898
F.3d at 824 (“[The Court cannot reasonably
infer [the defendants] acted out of a motive
to seed underperforming or inordinately
expensive funds if [the plaintiff] has not
plausibly pled that those funds were, in fact,
underperforming or inordinately
expensive.”). Here, the fee differential
between the Mid Cap Fund (0.61%) and the
Vanguard Mid-Cap Fund (0.08%) is not
insignificant. However, as discussed with
respect to the duty of prudence claims,
Plaintiffs have failed to properly allege that
the passively-managed Vanguard Mid-Cap
Fund was in fact comparable to the actively-
managed Mid Cap Fund. And even
assuming the funds were comparable, the
fee differential alone is insufficient to
demonstrate disloyalty without allegations
that Defendants acted “for the purpose” of
providing themselves or others a benefit.
See Cunningham v. Cornell Univ., No. 16-
cv-6525 (PKC), 2017 WL 4358769, at *4
(S.D.N.Y. Sept. 29, 2017) (dismissing duty
of loyalty claims “[b]ecause these claims do
not support an inference that defendants’
actions were for the purpose of providing
benefits to themselves or someone else and
did not simply have that incidental effect”).
Here, Plaintiffs offer no facts to suggest
such an improper purpose. In fact,
Plaintiffs’ duty of loyalty allegations largely
overlap with their failed duty of prudence
claims. See Sacerdote I, 2017 WL 3701482,
at *6 (refusing to allow a duty of loyalty and
duty of prudence claim “collapse into a
single claim”). Absent other evidence
demonstrating some improper motivation,
Plaintiffs have failed to plead sufficient facts
demonstrating the fiduciaries acted
disloyally.

Because Plaintiffs fail to allege facts
supporting their duty of prudence and duty
of loyalty theories, Plaintiffs’ breach of

17

fiduciary duty claim in Count ITV must be
dismissed.”

3. Count V — BlackRock Trusts

Plaintiffs further allege that Defendants
breached their fiduciary duties of prudence
and loyalty by “selecting and then failing to
timely remove” the BlackRock Trusts as
investment options offered to Plan
participants. (/d. 4245.) As noted above,
Plaintiffs only invested in — and thus only
have standing to challenge — one BlackRock
Trust offered by the Plan: the 2025 Trust, in
which Plaintiff Lo Sasso invested.
Accordingly, the Court will consider
Defendants’ challenges to the Complaint in
the context of that Trust only.

a. Duty of Prudence

Plaintiffs first contend that Defendants
breached the duty of prudence by offering
and continuing to offer the 2025 Trust as an
investment option to Plan participants. In
support of this theory, Plaintiffs rely on
factual allegations similar to those set out in
support of their Mid Cap Fund duty of
prudence claim. Specifically, Plaintiffs
contend that the decision to offer and retain
the 2025 Trust was imprudent because (1)
the 2025 Trust underperformed compared to
its benchmark (the S&P Target Date 2025
Index) and three allegedly comparable
alternative investment options (the
Vanguard Target Retirement 2025 Trust, the
State Street Target Retirement 2025 Trust
NL, and the Voya Target Solution 2025
Trust) over the class period (id. 4 179); (2)
the 2025 Trust fared worse than the State
Street Target Retirement 2025 Trust NL in

 

7 Because the Court concludes that Plaintiffs here
failed to plead sufficient facts to support their breach
of fiduciary duty claim, the Court need not address
Defendants’ statute of limitations argument with
respect to Count IV. (Mem. at 16.)
2011, and worse than all three investment
alternatives and the benchmark in 2012,
2013, and 2014 (id. 4178); (3) the fees
associated with the Vanguard Target
Retirement 2025 Trust were lower than
those charged by the 2025 Trust (id. ¥ 161);
(4) the 2025 Trust carried a lower
Morningstar rating than the Vanguard
Target Retirement 2025 Trust (id. § 157);
and (5) the 2025 Trust was a relatively new
financial product at the time it was included
in the Plan (id. § 158).

As with the prior claims, Plaintiffs’
conclusory allegations of cumulative
underperformance are insufficient to state a
claim, since backward-looking contentions
regarding overall underperformance are
improperly grounded in hindsight. See
Leber II, 129 F. Supp. 3d at 14. Putting
aside the fact that Plaintiffs have again
failed to allege that the 2025 Trust may
properly be compared to the three allegedly
superior trusts, see Meiners, 898 F.3d at
823-24, Plaintiffs comparison of the trusts’
yearly performance numbers demonstrates
only intermittent underperformance by the
2025 Trust. For instance, although Plaintiffs
allege that the Vanguard Target Retirement
2025 Trust, the State Street Target
Retirement 2025 Trust NL, the Voya Target
Solution 2025 Trust, and the benchmark
outperformed the 2025 Trust in some years,
they concede that the 2025 Trust beat three
of the four comparators in 2011 (including
beating the Voya Target Solution 2025 Trust
by 2.74 percentage points in 2011), beat the
benchmark in 2014, and lagged closely
behind the comparator trusts in 2012, 2013,
and 2014. (Compl. 9178.) See White J,
2016 WL 4502808, at *17. In short, this
mixed performance is insufficient to state a
claim that Defendants abdicated their duties
by including the 2025 Trust in the Plan.

Plaintiffs attempt to bolster their
imprudence claim by comparing the fees

18

charged by the 2025 Trust with the fees of
the Vanguard Target Retirement 2025 Trust.
Once again, Plaintiffs make only a
conclusory allegation that the Vanguard
Target Retirement 2025 Trust is a proper
comparator for the 2025 Trust, stating that
“(t]he most readily-apparent alternative on
the market was Vanguard.” (Compl. { 157.)
Moreover, the fees charged by the 2025
Trust (0.12%) are only marginally higher
than the Vanguard product (0.07%) that
Plaintiffs cite (id. J 161) — nowhere near the
situation in Moreno I, where the funds at
issue charged fees “eleven times higher than
a comparable Vanguard index fund.” 2016
WL 5957307, at *6.

Plaintiffs’ reliance on the Morningstar
ratings of the Vanguard offering is similarly
deficient, and in any event, the mere fact
that Vanguard’s 2025 Retirement Trust had
a higher rating than the 2025 Trust in no
way tends to show that the 2025 Trust was
not a suitable investment. See Meiners, 898
F.3d at 823 (“No authority requires a
fiduciary to pick the best performing
fund.”), That the 2025 Trust was untested is
also insufficient to establish imprudence in
the selection and retention of the fund. See
Vellali, 308 F. Supp. 3d at 682 (observing
that prudence is determined by a totality of
the circumstances). Moreover, the fact that
Defendants ultimately removed the 2025
Trust from the set of Plan offerings (Compl.
4 179) supports an inference that Defendants
acted within the bounds of their duties to the
Plan. On the whole, Plaintiffs have failed to
plausibly allege that Defendants breached
their duty of prudence in connection with
the decision to offer, and to continue to
offer, the 2025 Trust. Accordingly, this
claim must be dismissed.

b. Duty of Loyalty

Plaintiffs next argue that Defendants
breached their duty of loyalty to the Plan
because their decision to offer the 2025
Trust was motivated by a desire to foster a
business relationship with Blackrock (id.
qq 150-153), even though the 2025 Trust
carried a higher fee (0.12%) than the
Vanguard Target Retirement 2025 Trust
(0.07%) (id. § 161). But Plaintiffs’ duty of
loyalty claim based on the 2025 Trust
suffers from the same deficiencies that
plagued its claim based on the retention of
the Mid Cap Fund and the Global Real
Estate Fund. As stated above, Plaintiffs
have not adequately alleged that the 2025
Trust’s fees were excessive or even
unreasonable, in part because Plaintiffs
make only conclusory allegations that the
Vanguard Target Retirement 2025 Trust is a
proper comparator to the 2025 Trust, see
Meiners, 898 F.3d at 823, but also because

the disparity between the fees (0.05
percentage points) is relatively small.
Moreover, the mere fact that Morgan

Stanley might incidentally benefit from its
relationship with BlackRock is not enough
to raise an inference of disloyalty by
Defendants See Cunningham, 2017 WL
4358769, at *6. Despite their attempts to
imply some quid pro quo from a common
business relationship, Plaintiffs do not
actually allege any facts to suggest that
Defendants’ business relationship with
BlackRock was contingent on Defendants
offering BlackRock’s trusts in the Plan. In
fact, Plaintiffs acknowledge that Defendants
disclosed to Plan participants its relationship
with BlackRock. (Comp. § 151.) And the
fact that Defendants ultimately removed the
2025 Trust from the Plan on February 19,
2016 (id. Jf 167, 171) contradicts the
conclusory assertion that Defendants
intended to benefit BlackRock at the
expense of the Plan. Put simply, the mere
existence of a business relationship between
two large financial institutions is not enough
to lift Plaintiffs’ otherwise deficient

19

disloyalty claims above the bar set by
Twombly, 550 U.S. at 570. More is needed.

OK

Accordingly, Plaintiffs’ Complaint fails
to state a claim as to the remaining breach of
fiduciary duty claims relating to the
BlackRock 2025 Trust and must be
dismissed.

4, Count VI— Duty to Monitor

As noted above, ERISA fiduciaries with
the power to appoint and remove other
fiduciaries owe a duty “to monitor the
performance of those appointees.” In re
Morgan Stanley ERISA Litig., 696 F. Supp.
2d at 366; see also Cunningham, 2017 WL
4358769, at *11 (noting that while “[t]he
text of ERISA does not explicitly impose on
plan fiduciaries a duty to monitor, ...
several courts have held that there is a duty
to monitor appointed fiduciaries under
ERISA”). Nevertheless, a duty to monitor
claim cannot survive without an underlying
breach of a fiduciary duty. See Reinhart v.
Lehman Bros. Holdings Inc., 817 F.3d 56,
68 (2d Cir. 2016). Thus, “[b]ecause
Plaintiffs have failed to allege an underlying
breach, the duty to monitor claim is
dismissed.” Jander v. Int’l Bus. Machs.
Corp., 205 F. Supp. 3d 538, 546-47
(S.D.N.Y. 2016).

B. Prohibited Transactions

In addition to imposing general fiduciary
duties of prudence and loyalty, ERISA
categorically bars plan fiduciaries from
engaging in certain “prohibited
transactions.” See 29 U.S.C. § 1106; see
also Harris Tr. & Sav. Bank v. Salmon
Smith Barney, Inc., 530 U.S. 238, 241
(2000) (Section 1106 “supplements the
fiduciary’s general duty of loyalty to the
plan’s beneficiaries . . . by categorically
barring certain transactions deemed ‘likely
to injure the pension plan.’” (quoting
Comm’r v. Keystone Consol. Indus., Inc.,
508 U.S. 152, 160 (1993))). Specifically,
Section 1106 prohibits an ERISA fiduciary
from transferring plan assets to itself or the
employer whose members are covered by
the plan, 29 U.S.C. § 1106(a)(1)(D), and
from “deal[ing| with the assets of the plan in
his own interest or for his own account,” id.
§ 1106(b)(1). In Count III, Plaintiffs allege
that Defendants violated Section 1106 by
investing Plan assets in the MS Funds and
permitting the MS Funds to deduct annual
fees from the Plan assets invested in the
fund. (Compl. ff 230-235.)

Defendants first argue that Plaintiffs’
claims are barred by the statute of repose set
out in 29 U.S.C. § 1113(1), which provides
that “[n]o action may be commenced” more
than “six years after... the date of the last
action which constituted a part of the breach
or violation.” Defendants argue that the last
“transaction” attributable to the Plan
fiduciaries was the initial selection of the
MS Funds, which they assert occurred
before 2010. (Mem. at 16-17.) Plaintiffs,
relying on Moreno I, counter that the fees
assessed by the MS Funds, which were paid
from Plan assets, constitute prohibited
transactions that continued into the
limitations period. (Opp’n at 24—25.) The
Court need not resolve the parties’ dispute at
this time since the Complaint is silent as to
when the “relevant breaches occurred,”
Leber v. Citigroup, Inc. (Leber I), No. 07-
cv-9329 (SHS), 2010 WL 935442, at *7
(S.D.N.Y. Mar. 16, 2010), and a motion to
dismiss on statute of limitations grounds
“may be granted only if it is clear on the
face of the complaint that the statute of
limitations has run,” Fargas v. Cincinnati
Mach., LLC, 986 F. Supp. 2d 420, 427
(S.D.N.Y. 2013). Accordingly, Defendants
may not prevail on their statute of
limitations argument at this time.

20

Defendants next assert that Plaintiffs fail
to state a claim because the conduct at issue
falls within the regulatory exception
allowing plan fiduciaries to invest in certain
affiliated mutual funds. See PTE 77-3, 42
Fed. Reg. at 18,734, 18,735; Wildman v. Am.
Century Servs., LLC, 237 F. Supp. 3d 902,
913 (W.D. Mo. 2017) (noting that the
exception “allows plans sponsored by
mutual fund advisors to invest in affiliated
mutual funds,” but that it “is specific to
prohibited transaction claims under 29
U.S.C. § 1106” and “does not relieve a
fiduciary from its duties of loyalty and
prudence to a plan”). To be entitled to
protection under PTE 77-3, Defendants must
prove that four factors are met: (1) the plan
must not pay any “‘investment management,
investment advisory, or similar fee’ to the
mutual fund, although the mutual fund may
pay such fees to its managers;” (2) “the plan
must not pay a ‘redemption fee’ when
selling its shares;” (3) “the plan must not
pay a sales commission in connection with
the sale or acquisition” of shares in the
mutual fund; and (4) “all other dealings
between the plan and the affiliated fund
must be ‘on a basis no less favorable to the
plan than such dealings are with other
shareholders.’” Leber J, 2010 WL 935442,
at *10 (quoting PTE 77-3, 42 Fed. Reg. at
18,735).

Because the application of PTE 77-3 is
an affirmative defense, Plaintiffs have no
obligation to plead around it. See, e.g., BPP
Iil., LLC v. Royal Bank of Scotland Grp.
PLC, 603 F. App’x 57, 59 (2d Cir. 2015)
(“[A] plaintiff is not required to plead, in a
complaint, facts sufficient to overcome an
affirmative defense.” (quoting Schmidt v.
Skolas, 770 F.3d 241, 251 (3d Cir. 2014)).
But see Mehling v. N.Y. Life Ins. Co., 163 F.
Supp. 2d 502, 510 (E.D. Pa. 2001)
(dismissing plaintiffs’ prohibited
transactions claims because plaintiffs “d[id]
not allege that the fees paid by the Plans are
not in compliance with the requirements of
PTE 77-3”). But even though Plaintiffs are
under no affirmative burden to plead that
PTE 77-3 is inapplicable, “[a] complaint
must allege conduct that is plausibly
actionable under the relevant statute and
must go beyond creating a ‘sheer possibility
that a defendant has acted unlawfully.’”
Leber I, 2010 WL 935442, at *10 (quoting
Iqbal, 556 U.S. at 678), Therefore, where
an affirmative defense “appears on the face
of the complaint,” the Court may apply the
defense to dismiss a claim.  Staehr v.
Hartford Fin. Servs. Grp., 547 F.3d 406,
425 (2d Cir. 2008) (internal quotations
marks and citations omitted).

Here, the Complaint makes clear that, as
permitted by PTE 77-3, the MS Funds pay
“set fees for . . . investment advisory
services” to its managers at Morgan Stanley
(Compl. § 73), thus establishing the first
element of PTE 77-3. Nothing in Plaintiffs’
Complaint or in Plaintiffs’ opposition
suggests that the MS Funds were subject to
redemption fees or sales commissions — the
second and third elements — and the table in
the Complaint comparing the MS Funds’
fees to the separate account fees indicates
that the fees were predictable. Ud. {76 &
nn.3—8). See Patterson v. Capital Grp. Cos.,
Inc., No. 17-cv-4399 (DSF) (PJW), 2018
WL 748104, at *5 (C.D. Cal. Jan. 23, 2018)
(dismissing a prohibited transaction claim
based on PTE 77-3 where “Plaintiff [did]
not allege that the Plan pays management or
advisory fees, except for Defendants’
standard fees or that the plan pays
redemption fees or sales commissions”).
Indeed, as Defendants point out, Plaintiffs’
central complaint regarding the fees charged
on the Plan’s investments in the MS Funds
is that “the MS Funds’ advisor ... did not
depart from the generally applicable mutual
fund fee structure’ (Mem. at 18), thus
demonstrating that dealings between
Defendants and the Plan were “on a basis no

21

less favorable to the [P]lan than such
dealings [were] with other shareholders.”
PTE 77-3, 42 Fed. Reg. at 18,735.
Consequently, Plaintiffs’ allegations
establish that Plan investments in the MS
Funds were treated in parity with outside
investors’ contributions to the MS Funds as
required by PTE 77-3. See Leber I, 2010
WL 935442, at *10 (“The complaint alleges
the very type of activity that the exemption
expressly allows to occur — the investment
by a plan in its affiliated mutual funds on the
terms generally available to other
investors.”).

Nevertheless, citing Krueger  y.
Ameriprise Fin., Inc., No. 11-cv-02781
(SRN) (JSM), 2012 WL 5873825, at *17 (D.
Minn. Nov. 20, 2012), Plaintiffs argue that,
to satisfy PTE 77-3, Defendants must also
prove that the fees charged to the MS Funds
were “reasonable.” (Opp’n at 20-21.) But
this argument is based on a single case not
binding on this Court, and in any event, is
unpersuasive. Plaintiffs’ assertion that the
payments must be “reasonable” is grounded
in 29 U.S.C. § 1108(b)(8)(B), which applies
to transactions between a plan and “a
common or collective trust fund or pooled
investment fund.” Plaintiffs here do not
assert that the MS Funds fall into any of the
three categories enumerated there.
Moreover, even if the MS Funds did qualify
as “a common or collective trust fund or
pooled investment fund” within the meaning
of ERISA, Plaintiffs’ argument would still
fail because, as the Court has already
concluded, Plaintiffs have not adequately
alleged that the fees associated with any of
the funds at issue in this suit were
improperly high or otherwise unreasonable.
Id. The Court therefore finds that PTE 77-3
is applicable, and Count III must be
dismissed.
VI. CONCLUSION

Contrary to Plaintiffs’ claims, ERISA
does not require clairvoyance on the part of
plan fiduciaries, nor does it countenance
opportunistic Monday-morning  quarter-
backing on the part of lawyers and plan
participants who, with the benefit of
hindsight, have zeroed in on_ the
underperformance of certain investment
options. More is required, and Plaintiffs
come nowhere close to alleging such a case
in their Complaint. Accordingly, because
Plaintiffs lack standing as to the Non-
Selected Funds, and because their Second
Amended Complaint fails to state a claim
under ERISA as to the Selected Funds,
Defendants’ motion to dismiss is
GRANTED.

The Clerk of the Court is respectfully
directed to terminate the motion pending at
document number 92 and to close this case.

SO ORDERED.

RICHARD J. SULLIVAN
United States Circuit Judge
Sitting by Designation

Dated: October 7, 2019
New York, New York

3 * #

Plaintiffs Robert J. Patterson, Terri Lo
Sasso, and Ralph Colo are represented by
David H. Tracey, Charles Field, David W.
Sanford, and Kevin Sharp of Sanford
Heisler Sharp, LLP, 1350 Avenue of the
Americas, 31st Floor, New York, New York
10019.

Defendants Morgan Stanley, Morgan
Stanley Domestic Holdings Inc., Morgan

22

Stanley & Co., LLC, and Morgan Stanley
Retirement Plan Investment Committee are
represented by Brian D. Boyle, Meaghan
VerGow, and Shannon M. Barrett of
O’Melveny & Myers LLP, 1625 I Street
NW, Washington, District of Columbia
20006, and Pamela A. Miller of O’Melveny
& Myers LLP, 7 Times Square, New York,
New York 10036.

  
   
